Title: Continental Congress Remarks on the Redemption of Continental Currency, [26 November 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, November 26, 1782]
That Congress sd. renew their call on the States to execute the Acts of the 18th. of M. 1780 and leave it to the States to level the money by negotiations among themselves. This was Mr. Hamilton’s idea.… One consideration suggested by Mr. Hamilton in its favor was that it would multiply the advocates for federal funds for discharging the public debts, and tend to cement the Union.
